Citation Nr: 0211213	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for residuals, gunshot 
wound, abdomen, postoperative, bowel resection with adhesions 
and conversion reaction, currently evaluated as 30 percent 
disabling.

(The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a later decision). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Oakland, California.  

The Board initially reviewed this matter in April 2001 and 
remanded the appeal to the RO for further evidentiary 
development.  A review of the file reveals that the RO 
completed the requested development.  See Stegall v. West, 11 
Vet. App. 268 (1998).

The Board is undertaking additional development on the issue 
of entitlement to TDIU pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. at 3,105 (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  The veteran's symptoms of residuals, gunshot wound, 
abdomen, postoperative, bowel resection with adhesions and 
conversion reaction are currently manifested by subject 
complaints of abdominal pain, characterized as "dramatic" 
and constant, as well as intermittent diarrhea.  The veteran 
alleges that his gastrointestinal symptoms prevent him from 
functioning.  

3.  Objectively, findings show no acute tenderness in the 
abdomen, no abnormal bowel sounds, no recurrent 
gastroesophageal reflux strictures, and no dysphagia.  The 
veteran does not have any episodes of severe colic 
distension, nausea or vomiting following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals, gunshot wound, abdomen, postoperative, 
bowel resection with adhesions and conversion reaction have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.655, 4.1-4.3, 4.6, 4.20, 4.114, 
Diagnostic Code 7301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

The February 2000 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to an increased evaluation for residuals, gunshot 
wound, abdomen, postoperative, bowel resection with adhesions 
and conversion reaction and total disability based on 
individual unemployability and explains the particulars of 
why the evidence fails to support a grant.  In addition, the 
RO advised the veteran of the VCAA and VA's duty to assist, 
including the respective responsibilities of the parties in 
securing evidence in support of the claim, by letter dated in 
June 2001.  

With respect to the duty to assist, the RO secured the 
veteran's VA treatment records and obtain relevant medical 
examinations.  The veteran has not indicated, and review of 
the record does not suggest, the existence of any outstanding 
Federal government record or any other records that could 
substantiate his claim.  The Board notes that the veteran was 
scheduled for VA examinations in June 2001.  The veteran 
canceled the first scheduled examination and another was 
scheduled for a week later, which he also canceled.  No 
request to reschedule the examination is of record.  The 
Court has held that VA's duty to assist the veteran is not a 
one-way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The current posture of this claim is that 
the veteran failed to appear for a scheduled examination 
without good cause; this circumstance is subject to the 
mandates of a controlling regulation of which the veteran had 
been informed.  See 38 C.F.R. § 3.655 (2001).  For the 
foregoing reasons, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  

The Board also notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  Since 
the RO has also provided all required notice and assistance 
to the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

B.  Evidence

Service medical records reveal that, in April 1943, the 
veteran suffered a severe gunshot wound to the abdominal 
region that perforated the small bowel.  He was diagnosed 
with psychoneurosis, reactive depression, severe, manifested 
by tenseness, self-pity, and suicide attempt.  Following 
hospitalization of over two months' duration, the veteran was 
discharged with a certificate of disability for discharge in 
July 1943.

By rating decision dated in April 1973, the veteran was 
granted service connection for residuals of the gunshot 
wound, which was initially rated at 20 percent.  An increase 
to 30 percent for residuals of a gunshot wound to the 
abdomen, postoperative bowel resection and adhesions with 
conversion reaction was granted by an April 1974 rating 
decision.  The rating remained unchanged in several 
subsequent adjudications.  

The veteran submitted a claim for an increased rating in July 
1998.  He underwent a VA abdominal examination in connection 
with the claim in September 1998.  The examining physician 
noted initially that he did not have the veteran's medical 
records and claims file for review and that all information 
was obtained from the veteran.  His medical history included 
accidental gunshot wound in the service treated with bowel 
resection, with additional surgeries post-service.  The 
veteran was a poor historian who often made contradictory 
statements.  The veteran's current complaint was that he was 
experiencing "dramatic pain" in the area of the surgical 
incision that interfered with his life, as well as 
intermittent diarrhea one to four times a month.  He denied 
use of any type of medication for pain or any current 
diarrhea.  Review of hospital computer records revealed that 
the veteran had an abdominal ultrasound in 1996 that was 
interpreted to show a normal pancreas, liver, and spleen.  
Laboratory tests, including liver function tests, were normal 
and showed no evidence of malabsorption.  The veteran 
reported that doctors have told them that they did not know 
why he had abdominal pain.

Physical examination of the abdomen revealed a soft abdomen 
with normal bowel sounds.  There was a very old, well healed 
surgical incision on the left side of the abdomen and a well-
healed old surgical scar on the right upper quadrant from a 
cholecystectomy.  The abdomen was normal to palpation, but 
the veteran described tenderness over his entire abdomen.  
The liver and spleen were not enlarged.  The pertinent 
diagnosis was status post gunshot wound to the abdomen with 
bowel resection in 1943.  The examining physician concluded 
that he did not see any objective reason, other than age, for 
the veteran not being able to work.  The veteran's subjective 
sensation of constant pain was deemed to be an impediment to 
work, but the cause of the pain is unknown.

In October 1998, the veteran underwent a VA psychiatric 
examination.  He believed his condition was primarily 
medical.  He had several problems, including diarrhea and 
vomiting, which he thought were getting worse and left him 
unable to function.  He denied any particular mental problem, 
substance use, or legal problem.  Mental status examination 
was essentially negative for abnormality.  The diagnostic 
impression was adjustment disorder of adulthood with anxiety.  
The examiner assigned an overall Global Assessment of 
Functioning (GAF) score of 50, with a score of 60 estimated 
from his adjustment disorder.  The examiner concluded that 
the veteran was not particularly disabled from a mental 
basis; rather, his primary disability stemmed from his 
physical problem.

VA outpatient records show that in March 1999 the veteran 
underwent colonoscopy and esophagogastroduodenoscopy (EGD).  
Noted indicators included a history of dysphagia, solids 
greater than liquids.  EGD was normal except for stricture at 
the gastroesophageal junction, although the scope passed 
through the area with minimal resistance.  Colonoscopy 
revealed extensive sigmoid diverticulosis and internal 
hemorrhoids.  Notes dated in May 1999 indicated that the 
veteran had no recurrent gastroesophageal reflux symptoms or 
dysphagia.  It was noted that the veteran was on 
Lansoprazole.  In July 1999, the veteran presented with 
complaints of dizziness and high blood pressure.  He reported 
that he stopped taking Lansoprazole soon after he started it 
because it immediately gave him a "choking" feeling in his 
upper middle chest.  He denied signs or symptoms of 
indigestion at present.  The veteran returned in November 
1999 with complaints of a left lower abdominal pain in the 
area near the navel.  No old chart was available.  The 
veteran gave a history of the initial gunshot wound in the 
service and four subsequent surgeries over the years.  The 
veteran reported that he had active abdominal pain off and on 
ever since then.  Notes indicated that the abdominal pain was 
not associated with nausea or vomiting because the veteran's 
appetite was good.  Physical examination was negative for 
abdominal tenderness or enlarged liver or spleen.  The 
assessment was history of gunshot wound to abdomen with 
intermittent abdominal pain.  Lansoprazole was again 
prescribed.    

C.  Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location, and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's disability is currently evaluated as 30 percent 
disabling under Diagnostic Code 7301, adhesions of the 
peritoneum.  38 C.F.R. § 4.114.  The Board notes initially 
that there is no diagnostic code for residuals of a gunshot 
wound to the abdomen.  As shown in the April 2002 
supplemental SOC, the RO considered the application of 
several other diagnostic codes for the evaluation of the 
veteran's disability.  However, review of the record fails to 
demonstrate malabsorption and nutritional deficiency required 
for a higher rating under Diagnostic Code 7328, resection of 
the small intestine.  Similarly, the evidence does not show 
muscle damage with associated symptomatology required for a 
rating greater than 30 percent under 38 C.F.R. § 4.73, 
Diagnostic Code 5319, injury to Muscle Group XIX.  Finally, 
although there is a psychiatric component to the veteran's 
disability, the evidence shows that the veteran is primarily 
disabled to the physical aspect of the disability.  38 C.F.R. 
§ 4.126(d).  Therefore, evaluation as conversion disorder 
under 38 C.F.R. § 4.130, Diagnostic Code 9424, is not proper.  
Accordingly, as the RO did, the Board will evaluate the 
veteran's disability under Diagnostic Code 7301, which most 
appropriately reflects the overall disability picture.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (holding that choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Under Diagnostic Code 7301, a 30 percent rating is warranted 
when the disability is moderately severe, resulting from a 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.   
Severe disability manifested by definite partial obstruction 
as seen on X-ray with frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage, warrants a maximum schedular rating 
of 50 percent.

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against an increase in 
disability for serviced-connected residuals, gunshot wound, 
abdomen, postoperative, bowel resection with adhesions and 
conversion reaction.  38 C.F.R. § 4.3.  Specifically, despite 
the veteran's complaints of abdominal pain and intermittent 
diarrhea, there is no objective medical evidence of severe 
disability.  The September 1998 VA abdominal examination was 
essentially normal.  The examiner concluded that the cause of 
the veteran's subjective sensation of constant pain was 
unknown; he did not attribute it to gunshot wound.  
Subsequent VA outpatient records also show a negative abdomen 
without significant gastrointestinal complaint.  The November 
1999 VA treatment record also indicated that abdominal pain 
was not associated with nausea or vomiting.  Although the 
March 1999 EGD revealed stricture at the gastroesophageal 
junction, the record is frequent and prolonged episodes of 
severe colic distension, nausea or vomiting, severe 
peritonitis, ruptured appendix, or perforated ulcer, or 
similarly severe disability.  In view of this record, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b).


ORDER

An increased evaluation for residuals, gunshot wound, 
abdomen, postoperative, bowel resection with adhesions and 
conversion reaction, in excess of 30 percent is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

